DETAILED ACTION
This is a first action on the merits, in response to the claims received 10/12/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 1/12/2020 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,5,9-13,15,17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung, (USNO.2009/0140691).
 	As for claim 1, Jung discloses and shows in Figs. 1,4 a charging system, comprising: a charging pad (within wireless charger table) comprising a charging surface divided into at least a first surface region and a second surface region that are non-overlapping; and a controller (with central controller) configured to cause a first portion of available charging power to be delivered to the first surface region of the charging surface and cause a second portion of the available charging power to be delivered to the second surface region of the charging surface; wherein the first surface region of the charging surface recharges a first rechargeable device per the first portion of available charging power when the first rechargeable device is placed in contact with the first surface region of the charging surface; and wherein the second surface region of the charging surface recharges the first rechargeable device per the second portion of the available charging power when the first rechargeable device is placed in contact with the second surface region of the charging surface (par.[0010-0012,0059-0062,0077,0081-0082]).
 	As for claim 2, Jung discloses and shows in Fig. 7 the first surface region recharges the first rechargeable device at a faster charging rate than the second surface region recharges the first rechargeable device (par. [0115-0117]).
 	As for claim 3, Jung discloses and shows first surface region and the second surface region simultaneously charge the first rechargeable device and a second rechargeable device when the first rechargeable device is placed in contact with the first surface region and the second rechargeable device is place on the second rechargeable device
 	As for claim 4, Jung discloses and shows controller is configured to direct the available charging power solely to the first surface region of the charging surface in response to the first rechargeable device being placed in contact with the first surface region and no rechargeable device being placed in contact with the second surface region of the charging surface.
 	As for claim 5, Jung discloses a power supply; and a power cord configured to couple the power supply to a power outlet; wherein the power supply provides the available charging power based on power received via the power cord when coupled the power outlet.
 	As for claim 9, Jung discloses and shows in Figs. 1,4 a charging system, comprising: a charging pad (within wireless charger table) comprising a charging surface that is divided into a first surface region and a second surface region that is distinct from the second surface region; and a controller (with central controller) that is configured to: monitor a charge level of a first rechargeable device when placed in contact with the first surface region of the charging surface; monitor a charge level of a second rechargeable device when placed in contact with the second surface region of the charging surface; and direct a larger portion of charging power to the first surface region than to the second surface region in response to determining that the charge level of the first rechargeable device is lower than the charge level of the second rechargeable device (par.[0010-0012,0059-0062,0077,0081-0082]).
 	As for claim 10, Jung discloses and shows controller is configured to direct the charging power solely to the first surface region of the charging surface in response to the first rechargeable device being placed in contact with the first surface region and no rechargeable device being placed in contact with the second surface region of the charging surface.
 	As for claim 11, Jung discloses and shows controller is configured to direct the charging power solely to the first surface region in response to the first rechargeable device being placed in contact with the first surface region of the charging surface and the second rechargeable device placed in contact with the second surface region of the charging surface being fully charged.
 	As for claim 12, Jung discloses and shows controller is configured to determine the charging level of the first rechargeable device and the charging level of the second rechargeable device based on a first voltage of the first rechargeable device when placed in contact with the first surface region of the charging surface and a second voltage of the second rechargeable device when placed in contact with the second surface region of the charging surface.
 	As for claim 13, Jung discloses and shows controller is configured to determine the charging level of the first rechargeable device and the charging level of the second rechargeable device based on a first discharged amount of the first rechargeable device when placed in contact with the first surface region of the charging surface and a second discharged amount of the second rechargeable device when placed in contact with the second surface region of the charging surface.
 	As for claim 15, Jung discloses and shows a power supply; and a power cord configured to couple the power supply to a power outlet; and wherein the power supply provides the charging power based on power received via the power cord when coupled the power outlet.
 	As for claim 17, Jung discloses and shows in Figs. 1,4 a method of a charging system, the method comprising: monitoring, via a controller (with central controller)  of the charging system, a charge level of a first rechargeable device when placed in contact with a first surface region of a charging surface of the charging system; monitoring, via the controller, a charge level of a second rechargeable device when placed in contact with a second surface region of the charging surface; and directing a larger portion of a charging power to the first surface region of the charging surface than to the second surface region of the charging surface in response to the controller determining that the charge level of the first rechargeable device is lower than the charge level of the second rechargeable device (par.[0010-0012,0059-0062,0077,0081-0082]).
 	As for claim 18, Jung discloses and shows directing the charging power solely to the first surface region of the charging surface in response to the controller: determining that the first rechargeable device is placed in contact with the first surface region of the charging surface; and determining that no rechargeable device is placed in contact with the second surface region of the charging surface.
 	As for claim 19, Jung discloses and shows directing the charging power solely to the first surface region of the charging surface in response to the controller: determining that the first rechargeable device is placed in contact with the first surface region of the charging surface; and determining that the second rechargeable device placed in contact with the second surface region of the charging surface is fully charged.
 	As for claim 20, Jung discloses and shows conductively charging the first rechargeable device via first contact points of the first rechargeable device that are in contact with the first surface region of the charging surface

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7,8,6,14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Randall, (USNO.2009/0236140).
As for claims 8 and 14, Jung discloses all limitations, but differs from the claimed invention because he does not explicitly disclose metal strips arranged along a surface region of the charging surface such that contact points of the a rechargeable device contact the metal strips when the rechargeable device is placed in contact with the surface region of the charging surface, wherein the metal strips conductively charge the  rechargeable device via the contact points in contact with the  metal strips
Randall discloses metal strips arranged along a surface region of the charging surface such that contact points of the a rechargeable device contact the metal strips when the rechargeable device is placed in contact with the surface region of the charging surface, wherein the metal strips conductively charge the rechargeable device via the contact points in contact with the metal strips (par.[0091])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Jung by using metal strips arranged along a surface region of the charging surface such that contact points of the a rechargeable device contact the metal strips when the rechargeable device is placed in contact with the surface region of the charging surface, wherein the metal strips conductively charge the rechargeable device via the contact points in contact with the  metal strips for advantages such as providing the ability to ensure power transfer regardless of orientation (abstract), as taught by Randall.

As for claims 6 and 16, Jung in combination with Randall discloses the claimed invention except for one or more battery cells configured to provide the available charging power. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use one or more battery cells configured to provide the available charging power since it was known in the art that using battery cells to provide charging power for advantages such as preventing unstable power supply.

As for claims 7, Jung in combination with Randall discloses the claimed invention except for one or more solar panels configured to recharge the one or more battery cells. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use one or more solar panels configured to recharge the one or more battery cells since it was known in the art that using battery cells to provide charging power for advantages such as preventing unstable power supply
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859